DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The action is responsive to the Applicant’s Amendment filed on 11/18/2021. Claims 1-2, 8-12, and 18-24 are pending in the application. Claims 1 and 11 are amended. Claims 21-24 are new. Claims 3-7 and 13-17 have been canceled.
Applicant’s amendments to the claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 08/19/2021.
	
Response to Arguments
Applicant’s arguments with respect to the rejections of claims 1-2, 8-12, and 18-24 have been fully considered. In view of the claim amendment filed, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made. 
Further, regarding the new limitations recited in claims 1 and 11, it is submitted that they are properly addressed by the new ground of rejection.
Furthermore, it is also submitted that all limitations in pending claims, including those not specifically argued, are properly addressed. The reason is set forth in the rejections. See claim analysis below for detail.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-9, 11-12, 18-19, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Narayanaswamy et al.  (US 20200074106 A1, hereinafter Narayanaswamy) in view of Kosuru et al. (US 20180089271 A1, hereinafter Kosuru).

Regarding Claim 1, Narayanaswamy discloses a data classification system (Fig. 1, system 100; [Abstract]: The technology disclosed includes a system to efficiently classify sensitivity of document generated by and downloaded from cloud-based provider services), comprising:
 a proxy, configured to intercept transactions that are conducted over a network between clients and a data store (Fig. 1; [0045]: The NSS 161 includes the inline proxy 171 that uses a combination of deep API inspection (DAPII) to monitor cloud traffic traversing the organization network 111 to and from the cloud-based provider service 136 and cloud-based storage service 159; [0046]: The inline proxy 171 parses the user's network traffic that selects the document for download and intercepts from the parsed traffic a critical metadata in an API parameter string used to download the document [In Fig. 1, cloud-based provider service 136 corresponds to the client, cloud-based storage service 159 corresponds to the data store, and metadata store 199 is the critical metadata, which corresponds to the classification map]), 
wherein the transactions include queries and responses ([0055]: Thus, the inline proxy 171 monitors in real time, the request [query] and response messages including any documents downloaded from the cloud-based provider service 136 and uploaded to the cloud-based storage service 159), and 
wherein the queries or responses carry data (Fig. 3B, enterprise data document 368) and corresponding labels ([0058]: The document handle of the enterprise data document 368 is present in the lookup table (identified by a label 365)); and 
a processor (Fig. 1, classification engine 181), configured to construct, based on the intercepted transactions, a classification map (Fig. 1, metadata store 199) comprising a classification of at least some of the data that is stored in the data store into predefined classes ([0024]: FIGS. 4A, 4B, 4C, and 4D present examples of metadata fields extracted by the network security system while the document is in transit from a cloud-based provider service to the requesting enterprise user [Narayanaswamy discloses a sensitive classification, which corresponds to the predefined classes, in Fig. 3B and in [Abstract]), 
wherein the classification map lists locations of data in the data store along with a corresponding classification of the sensitivity of the data ([0059]: FIG. 4A illustrates a user interface 400 A of the inline proxy 171 showing metadata fields extracted from the response message 300 from the cloud-based provider service… Some examples fields in each category are listed below… [0102] Location; [0122]: FIG. 5 shows sensitivity classification of the document embedded in the document header by the document marker 191… In the example 500, the documents is classified as “restricted” labelled as 565), 
wherein the processor comprises: a knowledge store including the classification map ([0054]: The metadata organizer 275 is used to manage metadata store 199 (per cloud-based provider service 136). The classification engine 181 uses a query engine 285 to query the metadata store 199); 
an analyzer which parses the intercepted transactions and models the parsed intercepted transactions to recognize which data is accessed by the intercepted transactions (Fig. 1; [0046]: The inline proxy 171 parses the user's network traffic that selects the document for download and intercepts from the parsed traffic a critical metadata in an API parameter string used to download the document) and
determine a type of filtering that the intercepted transactions perform ([0046]: The inline proxy 171 interprets the critical metadata to analyze sensitivity of the document to assign a sensitive classification to the document. Data exfiltration prevention measures can be triggered upon detection of attempted exfiltration of the document based on the sensitivity classification), 
a classifier which classifies the data as to whether it is sensitive, by: performing string analysis on the queries, labels and data to identify strings indicative of sensitive data ([Abstract]: The system parses the user's network traffic that selects the document for download and intercepts a critical metadata in an API parameter string used to download the document. The system interprets the critical metadata to analyze sensitivity of the document to assign a sensitive classification to the document), and 
([0059]: FIG. 4A illustrates a user interface 400A of the inline proxy 171 showing metadata fields extracted from the response message 300 from the cloud-based provider service. The metadata is organized in multiple categories including general 431, user 433), 
wherein the updating includes storing in the classification map, for the data of intercepted transactions, an identity of a client accessing the data (Fig. 4A; [0117]: The user category 433 includes metadata fields related to the enterprise user downloading a document from the cloud-based provider service 136 or uploading a document to a cloud-based storage service 159; [0041]: For example, a report downloaded from a Salesforce.com™ org (also referred to an instance) has metadata identifying the org identifier (org id), requesting user identifier (user id), source and destination IP (internet protocol) addresses, an object identifier (object id) uniquely identifying the requested document in the org); and 
a policy engine which formulates a security policy based on the classification map ([0124]: The inline proxy 171 inspects the header metadata of the enterprise document 368 to identify sensitivity classification, previously embedded in the document header. The inline proxy 171 applies a security policy 675... Security policies can include other criteria to allow or block document uploads and downloads).
However, Narayanaswamy does not explicitly teach “applying a statistical machine learning model to the queries and responses”.
On the other hand, in the same field of endeavor, Kosuru teaches applying a statistical machine learning model to the queries and responses (Fig. 2; [0019]: At block 206, the classifier 112 classifies the queries 106 based on the extracted features. In one example, the classification is performed using principles of Machine Learning; [0022]: At block 308, a machine learning method, such as principal component analysis (PCA), may be applied… However, a variety of other machine learning classifications may be used, such as support vector machines (SVM), Naïve Bayes, CART, tree based classifiers, neural network systems and genetic algorithms). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method of Narayanaswamy with the teachings of Kosuru to include “applying a statistical machine learning model to the queries and responses”.
The motivation for doing so would be to classify the queries according to extracted features to improve query classification, as recognized by Kosuru ([Abstract] of Kosuru: A method for improving database query classification includes reducing a predetermined plurality of features, generated by an optimizer, to a learned model of features by using a machine learning method. Classification is performed based on features of the query and features of operators executed by the query).

Regarding Claim 2, the combined teachings of Narayanaswamy and Kosuru disclose the system according to claim 1, wherein the processor is configured to construct the classification map without directly accessing the data store (See Narayanaswamy, [0058]: The classification engine does not rely on content inspection of the document for this sensitivity classification; [0121]: The technology disclosed efficiently enforces the policy by just using metadata without reliance on inspecting the contents being copied).

Regarding Claim 8, Narayanaswamy discloses the system according to claim 1, wherein the processor is configured to output a report that reports the classification map (See Narayanaswamy, [0059]: FIG. 4A illustrates a user interface 400 A of the inline proxy 171 showing metadata fields extracted from the response message 300 from the cloud-based provider service. The metadata is organized in multiple categories including general 431, user 433, application 435, source 437, and destination 439. Each category includes a list of metadata fields and corresponding values; [0132]: User interface output devices 976 can include a display subsystem, a printer, a fax machine, or non-visual displays such as audio output devices [User interface 400 A of Fig 4A corresponds to a report of the classification map]).

Regarding Claim 9, the combined teachings of Narayanaswamy and Kosuru disclose the system according to claim 1, wherein the processor is configured to enforce a policy on subsequent transactions based on the classification map (See Narayanaswamy, [0123]: If the sensitive classification of the document is embedded in the document header, an endpoint policy enforcer at the user endpoint can simply check the sensitive classification in the document header to enforce a data loss prevention (DLP) policy… Moreover, as the sensitive classification travels with the document, the network security system (NSS) 161 does not need to store the sensitive classification in a database for future reference. The NSS 161 can identify the sensitivity classification simply by checking the document header).

Regarding Claim 11, Narayanaswamy discloses a data classification method, comprising: 
intercepting transactions that are conducted over a network between clients and a data store (Fig. 1; [0046]: The inline proxy 171 parses the user's network traffic that selects the document for download and intercepts from the parsed traffic a critical metadata in an API parameter string used to download the document [In Fig. 1, cloud-based provider service 136 corresponds to the client, cloud-based storage service 159 corresponds to the data store, and metadata store 199 corresponds to the critical metadata]), 
wherein the transactions include queries and responses ([0055]: Thus, the inline proxy 171 monitors in real time, the request [query] and response messages including any documents downloaded from the cloud-based provider service 136 and uploaded to the cloud-based storage service 159), and 
wherein the queries or responses carry data and corresponding labels (Fig. 3B, enterprise data document 368) and corresponding labels ([0058]: The document handle of the enterprise data document 368 is present in the lookup table (identified by a label 365); 
constructing, based on the intercepted transactions, a classification map (Fig. 1, metadata store 199) comprising a classification of at least some of the data that is stored in the data store into predefined classes ([0024]: FIGS. 4A, 4B, 4C, and 4D present examples of metadata fields extracted by the network security system while the document is in transit from a cloud-based provider service to the requesting enterprise user [Narayanaswamy discloses a sensitive classification, which corresponds to the predefined classes, in Fig. 3B and in [Abstract]),
wherein the classification map lists locations of data in the data store along with a corresponding classification of the sensitivity of the data ([0059]: FIG. 4A illustrates a user interface 400 A of the inline proxy 171 showing metadata fields extracted from the response message 300 from the cloud-based provider service… Some examples fields in each category are listed below… [0102] Location; [0122]: FIG. 5 shows sensitivity classification of the document embedded in the document header by the document marker 191… In the example 500, the documents is classified as “restricted” labelled as 565), 
(Fig. 1; [0046]: The inline proxy 171 parses the user's network traffic that selects the document for download and intercepts from the parsed traffic a critical metadata in an API parameter string used to download the document) and 
determine a type of filtering that the intercepted transactions perform ([0046]: The inline proxy 171 interprets the critical metadata to analyze sensitivity of the document to assign a sensitive classification to the document. Data exfiltration prevention measures can be triggered upon detection of attempted exfiltration of the document based on the sensitivity classification), 
classifying the data as to whether it is sensitive, by: performing string analysis on the queries, labels and data to identify strings indicative of sensitive data ([Abstract]: The system parses the user's network traffic that selects the document for download and intercepts a critical metadata in an API parameter string used to download the document. The system interprets the critical metadata to analyze sensitivity of the document to assign a sensitive classification to the document), and 
updating the classification map based on the results of the classification ([0059]: FIG. 4A illustrates a user interface 400A of the inline proxy 171 showing metadata fields extracted from the response message 300 from the cloud-based provider service. The metadata is organized in multiple categories including general 431, user 433), 
wherein the updating includes storing in the classification map, for the data of intercepted transactions, an identity of a client accessing the data (Fig. 4A; [0117]: The user category 433 includes metadata fields related to the enterprise user downloading a document from the cloud-based provider service 136 or uploading a document to a cloud-based storage service 159; [0041]: For example, a report downloaded from a Salesforce.com™ org (also referred to an instance) has metadata identifying the org identifier (org id), requesting user identifier (user id), source and destination IP (internet protocol) addresses, an object identifier (object id) uniquely identifying the requested document in the org); and 
formulating a security policy based on the classification map ([0124]: The inline proxy 171 inspects the header metadata of the enterprise document 368 to identify sensitivity classification, previously embedded in the document header. The inline proxy 171 applies a security policy 675... Security policies can include other criteria to allow or block document uploads and downloads).
However, Narayanaswamy does not explicitly teach “applying a statistical machine learning model to the queries and responses”.
On the other hand, in the same field of endeavor, Kosuru teaches applying a statistical machine learning model to the queries and responses (Fig. 2; [0019]: At block 206, the classifier 112 classifies the queries 106 based on the extracted features. In one example, the classification is performed using principles of Machine Learning; [0022]: At block 308, a machine learning method, such as principal component analysis (PCA), may be applied… However, a variety of other machine learning classifications may be used, such as support vector machines (SVM), Naïve Bayes, CART, tree based classifiers, neural network systems and genetic algorithms). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method of Narayanaswamy with the teachings of Kosuru to include “applying a statistical machine learning model to the queries and responses”.
([Abstract] of Kosuru: A method for improving database query classification includes reducing a predetermined plurality of features, generated by an optimizer, to a learned model of features by using a machine learning method. Classification is performed based on features of the query and features of operators executed by the query).

Regarding Claim 12, the combined teachings of Narayanaswamy and Kosuru disclose the method according to claim 11, wherein constructing the classification map is performed without directly accessing the data store (See Narayanaswamy, [0058]: The classification engine does not rely on content inspection of the document for this sensitivity classification; [0121]: The technology disclosed efficiently enforces the policy by just using metadata without reliance on inspecting the contents being copied).

Regarding Claim 18, the combined teachings of Narayanaswamy and Kosuru disclose the method according to claim 11, further comprising outputting a report that reports the classification map (See Narayanaswamy, [0059]: FIG. 4A illustrates a user interface 400 A of the inline proxy 171 showing metadata fields extracted from the response message 300 from the cloud-based provider service. The metadata is organized in multiple categories including general 431, user 433, application 435, source 437, and destination 439. Each category includes a list of metadata fields and corresponding values; [0132]: User interface output devices 976 can include a display subsystem, a printer, a fax machine, or non-visual displays such as audio output devices [User interface 400 A of Fig 4A corresponds to a report of the classification map]).

Regarding Claim 19, the combined teachings of Narayanaswamy and Kosuru disclose the method according to claim 11, further comprising enforcing a policy on subsequent transactions based on the classification map (See Narayanaswamy, [0123]: If the sensitive classification of the document is embedded in the document header, an endpoint policy enforcer at the user endpoint can simply check the sensitive classification in the document header to enforce a data loss prevention (DLP) policy… Moreover, as the sensitive classification travels with the document, the network security system (NSS) 161 does not need to store the sensitive classification in a database for future reference. The NSS 161 can identify the sensitivity classification simply by checking the document header). 

Regarding Claim 22, the combined teachings of Narayanaswamy and Kosuru disclose the method according to claim 11, further comprising checking for intercepted transactions whether their data already appears in the classification map (See Narayanaswamy, [0123]: If the sensitive classification of the document is embedded in the document header, an endpoint policy enforcer at the user endpoint can simply check the sensitive classification in the document header to enforce a data loss prevention (DLP) policy. Thus, saving processing time required to determine sensitivity classification of the document), and 
refraining from classifying data of transactions for which the data is already in the classification map ([0123]: Moreover, as the sensitive classification travels with the document, the network security system (NSS) 161 does not need to store the sensitive classification in a database for future reference. The NSS 161 can identify the sensitivity classification simply by checking the document header).

Regarding Claim 24, the combined teachings of Narayanaswamy and Kosuru disclose the system according to claim 1, wherein the classifier is configured to check for intercepted transactions whether their data already appears in the classification map (See Narayanaswamy, [0123]: If the sensitive classification of the document is embedded in the document header, an endpoint policy enforcer at the user endpoint can simply check the sensitive classification in the document header to enforce a data loss prevention (DLP) policy. Thus, saving processing time required to determine sensitivity classification of the document), 
and to refrain from classifying data of transactions for which the data is already in the classification map ([0123]: Moreover, as the sensitive classification travels with the document, the network security system (NSS) 161 does not need to store the sensitive classification in a database for future reference. The NSS 161 can identify the sensitivity classification simply by checking the document header).

Claims 10, 20-21, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Narayanaswamy et al.  (US 20200074106 A1, hereinafter Narayanaswamy) in view of Kosuru et al. (US 20180089271 A1, hereinafter Kosuru) and in further view of Raleigh et al. (US 20120215911 A1, hereinafter Raleigh).

Regarding Claim 10, the combined teachings of Narayanaswamy and Kosuru disclose the system according to claim 1.

On the other hand, in the same field of endeavor, Raleigh teaches wherein the proxy is configured to suspend a given transaction until the processor has completed classifying the data pertaining to the given transaction ([0294]: As yet another example, intercepting messaging transmissions can be parsed inline and allowed to transmit (e.g., allowed), and the transmission or a portion of the transmission can be copied to memory for classifying the traffic flow... In some embodiments, implementing traffic control for network capacity controlled services is provided by killing or suspending the network service activity; [0194]: In some embodiments, the Access Network AAA server 1621 also provides the ability to suspend service for a device and resume service for a device based on communications received from the service controller 122; Fig. 3; [0200]: As shown, architecture 300 also includes a suspend resume interface 320).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the system of Narayanaswamy and Kosuru with the teachings of Raleigh to include “wherein the proxy is configured to suspend a given transaction until the processor has completed classifying the data pertaining to the given transaction.”
The motivation to combine would be to suspend and resume service based on instructions from the service controller, as recognized by Raleigh ([0194] of Raleigh: In some embodiments, the Access Network AAA server 1621 also provides the ability to suspend service for a device and resume service for a device based on communications received from the service controller 122).

Regarding Claim 20, the combined teachings of Narayanaswamy and Kosuru disclose the method according to claim 11.
However, the combined teachings of Narayanaswamy and Kosuru do not explicitly teach “suspending a given transaction until classification of the data pertaining to the given transaction is completed.”
On the other hand, in the same field of endeavor, Raleigh teaches suspending a given transaction until classification of the data pertaining to the given transaction is completed. ([0294]: As yet another example, intercepting messaging transmissions can be parsed inline and allowed to transmit (e.g., allowed), and the transmission or a portion of the transmission can be copied to memory for classifying the traffic flow... In some embodiments, implementing traffic control for network capacity controlled services is provided by killing or suspending the network service activity; [0194]: In some embodiments, the Access Network AAA server 1621 also provides the ability to suspend service for a device and resume service for a device based on communications received from the service controller 122; Fig. 3; [0200]: As shown, architecture 300 also includes a suspend resume interface 320).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method of Narayanaswamy and Kosuru with the teachings of Raleigh to include “suspending a given transaction until classification of the data pertaining to the given transaction is completed.”
The motivation to combine would be to suspend and resume service based on instructions from the service controller, as recognized by Raleigh ([0194] of Raleigh: In some embodiments, the Access Network AAA server 1621 also provides the ability to suspend service for a device and resume service for a device based on communications received from the service controller 122).

Regarding Claim 21, the combined teachings of Narayanaswamy and Kosuru disclose the method according to claim 11.
However, the combined teachings of Narayanaswamy and Kosuru do not explicitly teach “wherein the intercepted transactions are allowed to proceed regardless of their classification”
On the other hand, in the same field of endeavor, Raleigh teaches wherein the intercepted transactions are allowed to proceed regardless of their classification ([0294]: As yet another example, intercepting messaging transmissions can be parsed inline and allowed to transmit (e.g., allowed), and the transmission or a portion of the transmission can be copied to memory for classifying the traffic flow).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method of Narayanaswamy and Kosuru with the teachings of Raleigh to include “wherein the intercepted transactions are allowed to proceed regardless of their classification”
The motivation to combine would be to implement traffic control for network capacity controlled services, as recognized by Raleigh ([0294] of Raleigh: In some embodiments, implementing traffic control for network capacity controlled services is provided by intercepting opens/connects/writes. In some embodiments, implementing traffic control for network capacity controlled services is provided by intercepting stack API level or application messaging layer requests (e.g., socket open/send requests)).

Regarding Claim 23, the combined teachings of Narayanaswamy and Kosuru disclose the system according to claim 1.
However, the combined teachings of Narayanaswamy and Kosuru do not explicitly teach “wherein the proxy is configured to allow intercepted transactions to proceed regardless of their classification”.
On the other hand, in the same field of endeavor, Raleigh teaches wherein the proxy is configured to allow intercepted transactions to proceed regardless of their classification ([0294]: As yet another example, intercepting messaging transmissions can be parsed inline and allowed to transmit (e.g., allowed), and the transmission or a portion of the transmission can be copied to memory for classifying the traffic flow).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method of Narayanaswamy and Kosuru with the teachings of Raleigh to include “wherein the proxy is configured to allow intercepted transactions to proceed regardless of their classification.”
The motivation to combine would be to implement traffic control for network capacity controlled services, as recognized by Raleigh ([0294] of Raleigh: In some embodiments, implementing traffic control for network capacity controlled services is provided by intercepting opens/connects/writes. In some embodiments, implementing traffic control for network capacity controlled services is provided by intercepting stack API level or application messaging layer requests (e.g., socket open/send requests)).



Examiner Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations 
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: "Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 163.06. An amendment which does not comply with the provisions of 37 CFR 1.12l(b), (c),  (d), and (h) may be held not fully responsive. See MPEP § 714." Amendments not pointing to
specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY D. HICKS whose telephone number is (571)272-3304.  The examiner can normally be reached on Mon - Fri 7:30 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/S D H/Examiner, Art Unit 2168
/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168